 

AQ 472 (Rev. 11/16} Order of Detention Pending Trial SVeED
____a"]_"=_-_====

UNITED STATES DISTRICT COURT pee. 2 2019

for the 1
&. DISTRICT COURT
«nei i: EASTERN DISTRICT OF CALIFORADA
Eastern District of California ey !

—_——Taa SCS
United States of America )
v, )

) Case No. 2:19MJ00206-AC

BRANDON NATHAN TIEXEIRA )
Defendant )

ORDER OF DETENTION PENDING TRIAL
Part I - Eligibility for Detention

Upon the

B1S4 ard the Treaty of Gytoehin
Motion of the Government attorney pursuant to 18 U.S.C. § 3+42¢A¢5-er Bete. Ban ar
Motion of the Government or Court’s own motion pursuant to 18 U.S.C. § 3142(f)(2), ¢

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court’s findings of fact
and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

Part II - Findings of Fact and Law as to Presumptions under § 3142(e)

[_a. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
presumption that no condition or combination of conditions will reasonably assure thg<afety of any other person
and the community because the following conditions have been met:

[ky the defendant is charged with one of the following crimes described sf 18 U.S.C. § 3142(f(1):
(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
§ 2332b(g)(5(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
(b) an offense for which the maximum sentence is life whprisonment or death; or
(c) an offense for which a maximum term of imprisonment of 10 years or more is preseribed in the
Controlled Substances Act (21 U.S.C. §§ 801-984), the Controlled Substances Import and Export Act
(21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
(d) any felony if such person has been cefivicted of two or more offenses described in subparagraphs
(a) through (c) of this paragraph, or p¥o or more State or local offenses that would have been offenses
described in subparagraphs (a) the6ugh (c) of this paragraph if a circumstance giving rise to Federal
jurisdiction had existed, or a gembination of such offenses; or
(e) any felony that is not otherwise a crime of violence but involves:
(i) a minor victim; (ii)Ahe posscssion of a fircarm or destructive device (as defined in 18 U.S.C. § 921);

 

§ 3142(1(1), or ofa State or local offense that would have been such an offense if a circumstance giving rise
to Federal jurjsdiction had existed; and

(3) the offerise described in paragraph (2) above for which the defendant has been convicted was

committed while the defendant was on release pending trial for a Federal, State, or local offense; and
[ka a period of not more than five years has elapsed since the date of conviction, or the release of the

defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

Page | of 3
AQ 472 (Rev. 11/16) Order of Detention Pending Trial

 

[_ |b. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
defendant as required and the safety of the community because there is probable cause to believe that the defendant
committed one or more of the following offenses:

[Ja an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Ijiport and Export Act (21
U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508),

(2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
(3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximu
or more is prescribed;

[ka an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ |
imprisonment of 20 years or more is prescribed; or ,

[ks an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)( 1), 2245,
2251, 2251A, 2252(aX(1), 2252(a)(2), 2252(a)(3), 2252A(aX 1), 2252A(aX(2), 2252A(aX3), 2252A(a)(4),
2260, 2421, 2422, 2423, or 2425.

   
   
 

term of imprisonment of 10 years

1-1597) for which a maximum term of

  
    
 
  
 
 
 
  
 
 

[_le. Conclusions Regarding Applicability of Any Presumptign Established Above

[ |r he defendant has not introduced sufficient eviden
ordered on that basis. (Part /// need not be completed.)

OR

[_}rhe defendant has presented evidence sufficyent to rebut the presumption, but after considering the
presumption and the other factors discussed below, detention is warranted.

to rebut the presumption above, and detention is

Part III - Analysis andStatement of the Reasons for Detention

After considering the factors set forth in 18AJ.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be Aetained pending trial because the Government has proven:

[_ |By clear and convincing evidence thatfno condition or combination of conditions of release will reasonably assure
the safety of any other person and thé community.

[_ |By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
the defendant’s appearance as péquired.

In addition to any findings made fn the record at the hearing, the reasons for detention include the following:

 

Weight of evidence Against the defendant is strong

Subject to lengthy/period of incarceration if convicted

Prior criminal hyStory

Participation yh criminal activity while on probation, parole, or supervision
History of ywlolence or use of weapons

History of/alcohol or substance abuse

Lack of stable employment

Lack of stable residence

Lack of financially responsible sureties

Lack of significant community or family ties to this district

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 3
AO 472 (Rev. 11/16) Order of Detention Pending Trial
—_K—_Kz_——EEE Ss SS

 

Significant family or other ties outside the United States

Lack of legal status in the United States a
Subject to removal or deportation after serving-afiy period of incarceration
Prior failure to appear in court as ord

 

-

   

 

 

 

 

 

 

 

 

 

OTHER REASONS OR FURTHER EXPLANATION:
Chick here to enter text.
The alles. | gi Hre is ovlered delonet purrs to
He Cytndete Trendy btw es Hre U.S, atk Canela, 4 rok
per Sulemnev. Untid Strbes, 574 Fra 317 (Ie OY.
(164 Crecogn vi, bre cura he Hemi st bad n~ exdrneds Ka
Casegs.

Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attomey General or to the Attomey General’s designated representative
for confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or
being held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation
with defense counsel. On order of a court of the United States or on request of an attomey for the Goverment, the
person in charge of the corrections facility must deliver the defendant to a United States Marshal for the purpose of an
appearance in connection with a court proceeding.

bate: December.2019 i — ig

Allison Claire, United States Magistrate Judge

Page 3 of 3
